Plaintiff filed this suit for $2,023 allegedly due for labor and trucking services rendered to the defendants. After filing preliminary pleas, defendants answered, denying any contract with plaintiff. After trial, the District Court rendered judgment in favor of plaintiff for a total amount of $1,968.25, with 10% additional as attorney's fees, together with interest and costs.
The case is before us on defendants' appeal from that judgment.
Paragraph 10 of Article 7 of the Constitution provides that the appellate jurisdiction of the Supreme Court shall extend to civil suits (of this nature) where the amount in dispute shall exceed $2,000, exclusive of interest. Attorney's fees included in the judgment are considered in arriving at the amount in controversy for the purpose of determining appellate jurisdiction.
In the case before us, there was an admission that $130 was due. Subtracting this from the $1,968.25 awarded leaves a principal sum of $1,838.25; adding 10% to this amount makes a total of $2,022.07.
In accordance with Act 19 of 1912, it is ordered that the appeal in this case be transferred to the Supreme Court of Louisiana. The appellants are hereby granted a period of sixty days from the date this decree becomes final to file the necessary transcript and perfect their appeal, and should they fail to do so within this sixty day period, the appeal is to stand dismissed. Appellants to pay the cost of this appeal; all other costs to await the final outcome of the litigation. *Page 300